1 N.Y.3d 621 (2004)
ZACHARY D. RUFFING, Plaintiff, CANDACE CURTIS et al., Respondents, and
HEATHER CURTIS, Respondent-Appellant,
v.
UNION CARBIDE CORPORATION et al., Defendants, and
INTERNATIONAL BUSINESS MACHINES CORPORATION, Appellant-Respondent.
Court of Appeals of the State of New York.
Submitted February 12, 2004.
Decided February 24, 2004.
Appeal taken by Heather Curtis dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order of the Appellate Division upon which jurisdiction is *622 predicated did not grant Heather Curtis leave to appeal to the Court of Appeals.
Judge ROSENBLATT taking no part.